Case 2:15-cv-00463-RCL-SMD Document 241-83 Filed 01/21/20 Page 1 of 6




                             IN THE MUNICIPAL COURT OF MONTGOMERY, AL
  CITY O MONTGOMERY, AL                                                                                                                                DEFENDANT'S

                                                                                                                                               I         Ex113
      DEFEND         ,   T
                                                    ORDER OF PROBATION
  NOW ON THIS DAY, by virtue of the authority vested in me as a Municipal Court Judge pursuant to Section
                                                                                                                                               i
  12- 14 -13, Code of Alabama, 1975, as supplemented and amended, I hereby order the:
                                           (X) Paym n     Fine /Restitution    (X) Pa  n   Court Cos
       ( X ) Imposition of sentence
  and that the Defendant be placed on probation for
  upon the following conditions.                                 f
                                                          months or until
                                                                      t
                                                                                day of            20


  (I) You will make a full and truthful report to your Probation Officer as instructed.
  (2) You will pay Judicial Correction Services, Inc. $40.00 for each month on probation, unless all conditions are
      satisfied within 7 days. You will pay a one time $10.00 file set up charge.
  (3) You will not change your residence or employment without first notifying your Probation Officer.
  (4) You will avoid injurious or vicious habits and not violate any law(s) during said term of probation.
  (5) You will not use illegal intoxicants or alcohol; nor will you visit places where intoxicants, drugs, or other dangerous
      substances are sold, dispensed or used. ( ) Applicable if checked.
  (6) You will work diligently at a lawful occupation, unless a full time student.
  (7) You will promptly and truthfully answer all inquiries directed to you by the Court Referral Officer, Court Clerk, or
      Probation Officer and comply with all instruction he /she may give you.

  (8) You will pay Fines & Costs totaling                            at the rate of                    per month.

                                                                                            Costs            Total              Jail Time (days)




  (9) You will make reparation or restitution for damage or loss caused by this offense to the victim in the following sum:

      Victim                                                          Sum $
  (10)You  will complete Jail Time as ordered and noted above. Jail time is hereby ordered:
      (    ) To Serve    ( ) Suspended Upon successful completion of probation.
  (11)You will complete the following education course(s) and/or programs:
      ( ) Court Referral Program      ( ) Domestic Violence Awareness       ( ) Obtain GED

      ( ) Other:

  (12) ( ) Return to court on:                             to show completion of:     ( )   Driving School    ( )   CRO Program
                                                                                      ( )   Other
  (13) Other

  The Court may at any time modify any conditions of your probation, chang or extend probation, discharge defendant or
                                                                                                                       revoke
                                                                                                                       be revoked
  probation. You are subject to arre for violation of an condition impo\ed by this order, and your probation may
  accordingly.
  Signed this thg                day of                ,   20
                                                                               HON              KNIGHT
                                                                          MONTGOMERY, AL MUNICIPAL COURT JUDGE

       I   have co   s   I   or have waived my right to counsel for all proceedings         this date and have received a copy of this ORDER.
                                                                                                                    JCS (33/           -0558

  Sig:                       (        (/                              Date            9/3///Ò       Probation Officer
                                                                                                                               ,2662
                                                                                                                               !"




  Comments:                                                                                   First Appointment       q i V)) v 0. / 46            .




    For JCS use only:                Consecutive Case              Data Entry         G'    Amended Order               Adjudication


 COURT 004272
                                                             City SJM Ex. 83
Case 2:15-cv-00463-RCL-SMD Document 241-83 Filed 01/21/20 Page 2 of 6



                         IN THE MUNICII'AUCO><3RT O                                               ONTGOMLRY, AL
  CITY           Or MONTGOl1'íERY, Al.                                                                                                  0
  VS

           )il:FEND      T        I

                                                      ORDEkt OF PROBATION
  NOW ON Tl-US DAY, by vinue of t11e authorityvested in me as a Municipal
                                                                             Court Judge pursuant to Section
   12.14 -13. Code of Alabama, 1975, as Supplemented and amended, I hereby
                                                                           order the:
       ( X ) imposition of sentence        (Xi Pat n fFine /Restifittion      (X) Parr, e t'Court Cos s
  and that the Defendant be placed on probation f
  upon the following conditions.
                                                                      t._.
                                                          months or until
                                                                           -%
                                                                                day of                                                    20,
 (1) You will make a full and truthful report toy$ur Probation Officer as
                                                                                instructed.
 (2) You will pay Judicial Correction Services, 10c, $40.00 for each month on
                                                                                      probation, unless all conditions are
      satisfied within 7 days; You will pity a one:tame $10.00 file set up charge.
 (3) You will not change your residence or enpl yment without first notifying
                                                                                       your Probation Officer.
 (4) You will avoid injurious or vicious habits al not violate any law(s)
                                                                                during said terra of probation.
 (5) 'you wilt not use illegal intoxicants or ale *ht I, nor will you visit plates
                                                                                   where intoxicants, drugs, or other dangerous
      substances are sold, dispensed or used. ( )i pplicahle if checked.
 (ti) You will work diligently at a lawhil occupot. on, unless a full time
                                                                             student,
 (7) You will pmmptiy and truthfully answer all iquiries directed to you by the
                                                                                        Court Referral Officer, Court Clerk, or
      Probation Officer and comply with all ins* lion he/she may give you.




      r.w's,+.   r
 (8) You will pay Fines & Costs

                                 Ot%nsc


                                         1,
                                              totaling_
                                                                  r
                                                                        '

                                                                  IMINIIIIIIM
                                                                             at the rate of

                                                                               Fine                 Costs
                                                                                                              per month.

                                                                                                                     7'otttl


                                                                                                                             t%
                                                                                                                                  jj
                                                                                                                                          Jail Time (days)




  r:1.1             .0       IIMINIM
 (9) You will make lvparation                 restitution ford.        'loge or loss caused by this offense to the victim in the following stun:

      Victim                                                          Sum S
 (10) You will eo r fete Jail Time as ordered and ted above. Jail time is
                                                                  1


                                                                            hereby ordered:
     (    ) To Serve (        ) Suspended upon sue sstcil completion of probation.
 (11)You will eotripl to the following education.. irso(s) and /or programs:
     ( ) Court Referral Program       ( ) Domestic tiriolence Awareness    ( ) Obtain GEl)
     ( ) Other:

 (12) ( ) Return to court on:                           to   shoe completion of:              ( )   Driving School   (   )   CRO Program
                                                                                              (   ) Other
 (13) Other

The Count may at any time modify any conditions of yoriir Probation, change or
                                                                               extend probation, discharge defendant or revoke
probation. You are subject to arres for violation of v condition impo ed by tbli
                                                                                       order, and your probation may be revoked
accordingly.
Signed this the        day of
                                                                                     HO    ABLE KARL KNIGHT
                                                                                MONTGOMERY, AL MUNICIPAL COURT JUDGE
                                      íved my right to counsel        For   all proceedings to this date and have received a copy, of this
                                                                                                                                           ORDER.
                                                                                                                         JCS (334 262 -0558
Sig
                                                                                                        Probation Officer


Comments:                                                                                            First Appointment

  For JCS use only:      í.._i   Come c utive Case                Data Fn               '0 Amended Order                 11       Adtudication
     Case 2:15-cv-00463-RCL-SMD Document 241-83 Filed 01/21/20 Page 3 of 6




                               IN THE MUNICIPAL COURT OF MONTGOMERY, AL
       CITY           MONTGOMERY, AL
       VS

            DEFE       ANT
                           e.        ,             G
                                                      ORDER OF PROBATION
       NOW ON THIS DAY, by virtue of the authority vested in me as a Municipal Court Judge pursuant to Section
       12- 14 -13, Code of Alabama, 1975, as supplemented and amended, I hereby order the:
            ( X) Imposition of sentence         (X) Paym
       and that the Defendant be placed on probation f
       upon the following conditions.
                                                            o Fine /Restitution
                                                               months or
                                                                                    (X) Paym
                                                                                          unti/
                                                                                     day of
                                                                                               f Court Cos
                                                                                                       20            !.
       (1) You will make a full and truthful report to your Probation Officer as instructed.
       (2) You will pay Judicial Correction Services, Inc. $40.00 for each month on probation, unless all conditions are
           satisfied within 7 days. You will pay a one time $10.00 file set up charge.
       (3) You will not change your residence or employment without first notifying your Probation Officer.
       (4) You will avoid injurious or vicious habits and not violate any law(s) during said term of probation.
       (5) You will not use illegal intoxicants or alcohol; nor will you visit places where intoxicants, drugs, or other dangerous
           substances are sold, dispensed or used. ( ) Applicable if checked.
       (6) You will work diligently at a lawful occupation, unless a full time student.
       (7) You will promptly and truthfully answer all inquiries directed to you by the Court Referral Officer, Court Clerk, or
           Probation Officer and comply with all instruction he /sh may g e you.

       (8) You will pay Fines & Costs totaling                    -e4t                  f fI               per month.




     irTli;"lír:
       Case No.                     Offense                                 Fine                Costs            Total             Jail Time da     s

oñ
      BILIMS11111111MMINIMII
                                                                    .                                                      m
J     MNIPEMINIIIMIEBEESPAII
       (9) You will make reparation or restitution for damage or loss caused by this offense to the victim in the following sum:

            Victim                                                         Sum $
       (10) You will complete Jail Time as ordered and noted above. Jail time is hereby ordered:
            (    ) To Serve    (  ) Suspended upon successful completion of probation.
       (11)You will complete the following education course(s) and/or programs:
            ( ) Court Referral Program     ( ) Domestic Violence Awareness       ( ) Obtain GED
            ( )   Other:

       (12) ( ) Return to court on:                          to show completion of:       ( )   Driving School   (   )   CRO Program
                                                                                          ( )   Other
       (13) Other

       The Court may at any time modify any conditions of your probation, change or extend probation, discharge defendant or revoke
       probation. You awe Subject to arrest f r violation of any condition imposed by this order, and your probation may be revoked
       accordingly.
       Signed this  thsp /        day of         L,      ,   20 1   0   .

                                                                                     HONORABLE KAREN KNIGHT
                                                                               MONTGOMERY, AL MUNICIPAL COURT JUDGE

                           1   or have waived my right to counsel for all prosee ings           this date and have received a copy of this ORDER.


                                                                            Date
                                                                                   r
                                                                                   ,7      "            Probation Officer
                                                                                                                         JCS (33
                                                                                                                               V
                                                                                                                                   2622 -0558


                                                                                                                                       A.6144\

       Comments:                                                                                  First Appointment
                                                                                                                           q/ILf/16                     13
         For JCS use only:               Consecutive Case           Data Entry                  Amended Order               Adjudication


      COURT 004271
Case 2:15-cv-00463-RCL-SMD Document 241-83 Filed 01/21/20 Page 4 of 6



                               IN THE MUNICIPA COURT OF MONTGOMERY, AL
     CITY OF MONTGOMERY, AL
 vs
              DEFE    ':   ANT
                                                                  ORK t OF PROBATION
 NOW ON THIS .DAY, by virtue of.'the authori vested in me as a Municipal Court Judge pursttánt
                                                                                               to Section
 12- 14-13, Code of Alabama, 1975, as supplern 3 xi and amended, l hereby order the:
      ( X ) Imposition of sentence       (X) 01 )       Fine /Restitutionf    (X) Paymq f
 and that the Defendant be placed on probation I'        months or until       day of i                                            ,,

 upon the following conditions:

 (I) You will make a full and truthful report to y ur Probation Officer as instructed_.
 (2) You will pity Judicial Correction Services, It c. $40.00 I'or each month on probation., unless
                                                                                                     all conditions are
     satisfied within 7 days. You will pay a oneti to $10.00 file set up charge.
 (3) You will not change your residence or emphh yrnent without first notifying your Probation Officer.
 (4) You will avoid injurious or vicious habits an not violate any law(s) during said terns of
                                                                                                 probation.
 (5) You will not use illegal intoxicants or ale( b t nor will you visit places where intoxicants,
                                                                                                    drugs, or other dangerous
     substances are sold, dispensed or used. (} pplicable if checked,
 (G) You will work diligently at a lawful o cupátipn unless a full tinte student.
 (7) You will promptly and truthfully answer                directed to you by the Court Referral Officer, Court Clerk, or
     Probation Officer and comply with all insteu ion he; shtx it ay glve you.

 (8) You will pay Fines & Costs totaling                                      2                                                                  pe   onth

 C:ase No.                           Offtrnse                                               Fine                           Costs
                                                  :
                                                                                                                                                      'l'oQa.l                    Jail Time (days)


              {f
                           IF IIILiIT
                                 f
                                                          .   `



                                                                  :   )       "    'l..                        _
                                                                                                                                        ....           f/IL-
                                                                                                                                                         eT,              ...




                                                                               ,
                                                                                                                       .




                                                                                                                                                              +f,.'
                           I   .              r       .       .




                                                                          É
                                                                              i
(9) You will make repuT ati.on or restitution for da gage or loss caused by this offense to the victim in
                                                                                                                                    ... ..   _




                                                                                                                                                      r         `
                                                                                                                                                             7r..,,sJ
                                                                                                                                                                                         ..




                                                                                                          the following sum:
          Victim                                                        Sum
     CO          complete Jail Time as ordered and nated above. Jail time is hereby ordered:
          YOU will
        (   ) To Serve (      ) Suspended upon succ ssful completion of probation.
(1   I) You will complete the following education ie ourse(s) andfor programs:
          ()Court Referral Program     ( ) LDomesticMolence ,Awareness       ( ) Obtain GED
        ( ) Other:


(12) ( ) Return to court on:                                          to shàe completion of:                               Driving School
                                                                                                          (        )                                  ( )    CRO Program
                                                                                                              ( )          Other
(13) Other

The Court may at any time modify any conditions of y                                     vobution, change or extend probation, discharge defendant or revoke
probation. You are rjubject to arrest f violation o                                y     condition imposed by this order, and your probation may be revoked
accordingly.
Signed this th                     day   of
                                                                                                   HONORABLE KAREN KNIGHT
                                                                                              MONTGOMERY, AL, Mï.lNICIPAI. COUl7.'I' JUDGE
          I   have ctrtrnsel or have waived my right to coup                       for    all proc ee4ings titi this dare anis have received a copy of this ORDER.
                                                                                                                                                          JCS (33#x.262 -0558
Signed i                                                                                                                       Probation Officer
          L,-                                                                                                                                                                   J/e-

Com mento:                                                                                                                  First Appointment

 For JCS irse only: El Consecutive Case                                             ata Et ttt         lñ7'    Amended Order                                E.1         Ad¡udication
                                                                                                                                                                                              1
Case 2:15-cv-00463-RCL-SMD Document 241-83 Filed 01/21/20 Page 5 of 6




                         IN THE MUNICIPAL COURT OF MONTGOMERY, AL
  CITY O MONTGOMERY, AL
  VS
                                               L"        l

             EFEN
                                                 ORDER OF PROBATION
  NOW ON THIS DAY, by virtue of the authority vested in me as a Municipal Court Judge pursuant to Section
  12- 14 -13, Code of Alabama, 1975, as supplemented and amended, I hereby order the:
       ( X ) Imposition of sentence            Pay    t o Fine /Restitution          ayme f Court Cons  X)
  and that the Defendant be placed on probation
                                        robation for      months or until       da of            20 PINY,
  upon the following conditions.

  (1) You will make a full and truthful report to your Probation Officer as instructed.
  (2) You will pay Judicial Correction Services, Inc. $40.00 for each month on probation, unless all conditions are
      satisfied within 7 days. You will pay a one time $10.00 file set up charge.
  (3) You will not change your residence or employment without first notifying your Probation Officer.
  (4) You will avoid injurious or vicious habits and not violate any law(s) during said term of probation.
  (5) You will not use illegal intoxicants or alcohol; nor will you visit places where intoxicants, drugs, or other dangerous
         substances are sold, dispensed or used.         (   )   Applicable if checked.
  (6) You will work diligently at a lawful occupation, unless a full time student.
  (7) You will promptly and truthfully answer all inquiries directed to you by the Court Referral Officer, Court Clerk, or
      Probation Officer and comply with all instruction he/she ma;/ give you.

  (8) You will pay Fines & Costs totalin                                       to of                    per month.

  Case       o.


                  S/
   leilfiLVAIIIIIIIMEMMEll
      -;
             51.21',
                    ÌiËBIEMI
                               s e ense




                                .   'VD )(LS
                                                                        Fine                 Costs




                                                                                                             >
                                                                                                                 Total




                                                                                                                         1
                                                                                                                                   Jail Time (da s




  (9) You will make reparation or restitution for damage or loss caused by this offense to the victim in the following sum:

      Victim                                                         Sum $
  (10)You will complete Jail Time as ordered and noted above. Jail time is hereby ordered:
      (   ) To Serve    (   ) Suspended upon successful completion of probation.
  (11)You will complete the following education course(s) and/or programs.
      ( ) Court Referral Program     ( ) Domestic Violence Awareness       ( ) Obtain GED
      ( ) Other:


  (12)   ( )   Return to court on:                      to show completion of:         ( )   Driving School      ( )   CRO Program
                                                                                       ( )   Other
  (13) Other

  The Court may at any time modify any conditions of your probation, change or extend probation, discharge defendant or revoke
  probation. You are subject to arre for violation of any condition imposed by this order, and your probation may be revoked
  accordingly.
  Signed this the3       1   day of                 ,   20 (     L)
                                                                                 HONORABLE KAREN KNIGHT
                                            11                             MONTGOMERY, AL MUNICIPAL COURT JUDGE

                      sel or have waived my right to counsel for all proceedings to this date and have received a copy             of this ORDER.


                                        -
         I



                                                                               ¡               /
                                                                                                          JCS (3,
                                                                                                                 Officer( c            a
                                                                                                                                   62-0558




                                                                                                                                                     (
  Si                                                                   Date                          Probation


  Comments:                                                                                    First Appointment
                                                                                                                             (0   1(
                                                                                                                                       /O
                                                                                                                                             Cr;
    For JCS use only:               Consecutive Case                Data Entry               Amended Order                   Adjudication


 COURT 004270
Case 2:15-cv-00463-RCL-SMD Document 241-83 Filed 01/21/20 Page 6 of 6



                           IN THE MUNICIPAL COURT OF MONTGOMERY, AL
  CITY O MONTGOMERY, AL
  vs
             EFEN         NT
                                                   0RUE1 OF PROBATION
  NOW ON THIS DAY, by virtue of the authoritY vested in me as a Municipal
                                                                           Court Judge pursuant to Section
  12-14-13, Code of Alabama, 1975, as suppiemet ed and amended, 1 hereby order
                                                                               the:
       ( X ) Imposition of sente.nee      (X) Pa
  and that the Defendant be placed on probation:'
  upon the following conditions.
                                                     o Fine Atesiitution
                                                        months or until
                                                                            )(X) PaymetAtif Court Cos
                                                                              day of              20                jj
 (1) You will make a full and truthfitl report to your Probation Officer as instructed.
 (2) You will pay judicial Correction Services; It c. 540.00 for each month on
                                                                                  probation, unless all conditions are
     satisfied within 7 days. You will pay a one Ole $10.00 file set up charge.
 (3) You will not change your residence or emplgyment without first notifying your Probation Officer.
 (4) You Will avoid injurious or vicious habits and not violate any law(s) during
                                                                                    said term of probation.
 (5) You will not use illegal intoxicants or alcohol% nor will you visit places where
                                                                                       intoxicants, drugs, tir other dangerous
     substances are sold, dispensed or used. (                 if checked.
 (6) You will work diligently at a lawful occupatinn, unless a full time student.
 (7) You will promptly and truthfully answer all i tquirieS directed to you by the Court Referral Officer,
                                                                                                              Court Clerk, or
     Probation Officer and comply with all hystilion Pie/she in give you.

 (8) You will pay Fines & Costs totalin                  {).0.4                                     per month.
 Case No,
      ,                            OTIS                                    Fine            Costs                Total
                                                                                                                '              Jail Time (da -s)
                                          ,

                                      b                         ::,                                        ..



                                 4.2                                                                            .



              3     "I'                       i
                                                                                                                    00
 (9) You will make reparation or restitution for                dative or loss caused by     this offense to the victim in the following sum:

      Victim
                                                                      L
                                                                    Sum $
(I 0) You will complete Jail Time as ordered and ted above. Jail time is
                                                                          hereby ordered:
      (   ) To Serve   (    ) Suspended upon sueetssfill completion of probation.
(I 1)You will complete the following education course(s) and/or programs:
      ( ) Court Rem-a1 Program       ( ) Domestic htiolence Awareness     ( ) Obtain GED
      ( ) Other:

(12)   (   )Return to court                            to shot .completion of:        )   Driving School
                                                                                  (                             ( )   CRO Program
                                                                                  (   ) Other
(13) Other
The Court may at any time modify any conditions of yolir probation. change
                                                                           or extend probation, discharge defendant Or revoke
probation.. You are subject to
accordingly.. r
                                    rrt
                                     or violation or a y condition imposed by this order, and your probation
                                                                                                                                may be revoked
Signed this the 3         Ldì   ofÇ                ,   20   /
                                                                                 HONORABLE K.AR.EN KNIGHT
                                                                            MONTGOMERY, AL MUNICIPAL COURT JUDGE
       I   have eonnsel or have NAltived my right to counsel for all proceedings to this date
                                                                                              and have received a copy of this ORDER.
                                                                                  /                                 JCS (334) 62-0558
Sighed ;7                                                                                 L./ Probation Officer


Comments:                                                                                  First Appointment

 For JCS use only:          0   Consecutive Case            L     Da      Entry       Amended Order                 D Adjudication
